Exhibit 10.3

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

STOCK OPTION AGREEMENT—INTERNATIONAL

Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan as amended from time to time (the “Plan”) shall have the
same defined meanings in this Stock Option Agreement.

 

I. NOTICE OF STOCK OPTION GRANT

 

Participant:   [insert name of record] Address:   [insert address line 1, 2, and
3 (as required)]   [insert city, state/province zip/postal code (country)]

Participant has been granted an Option, subject to the terms and conditions of
the Plan and this Stock Option Agreement, as follows:

 

Grant Number   

[insert option number]

   Date of Grant   

[insert option date]

   Vesting Commencement Date   

[insert vest base date]

   Exercise Price per Share   

[insert option price]

   Total Number of Shares Granted   

[insert shares granted]

   Total Exercise Price   

[insert total option price]

   Type of Option:   

[insert long type]

   Term/Expiration Date:   

[insert expiration date]

   Vesting Schedule:      

Subject to Participant continuing to provide active services as a Service
Provider and other limitations set forth in the Plan, this Stock Option
Agreement and country-specific provisions as set forth in Appendix A to this
Stock Option Agreement, this Option may be exercised, in whole or in part, in
accordance with the following schedule:

 

Date of Vesting    Shares Vesting   



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
provide active services as a Service Provider, unless such termination is due to
Participant’s death or Disability, in which case this Option will be exercisable
for one (1) year after Participant ceases to be Service Provider.
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above.

 

II. AGREEMENT

A.    Grant of Option.

The Administrator hereby grants to Participant named in the Notice of Stock
Option Grant (the “Notice of Grant”) an Option to purchase the number of Shares,
as set forth in the Notice of Grant, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference, and this
Stock Option Agreement and country-specific provisions as set forth in Appendix
A to this Stock Option Agreement (collectively, the “Option Agreement”). Subject
to Section 20(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code. However, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the $100,000 rule of Code Section 422(d), or
otherwise does not qualify as an Incentive Stock Option, it shall be treated as
a Nonstatutory Stock Option.

B.    Exercise of Option.

1.    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.

2.    Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice, in the form and manner determined by the Administrator, or
(ii) following an electronic or other exercise procedure prescribed by the
Administrator, which in either case shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. Participant
shall provide payment of the aggregate Exercise Price as to all Exercised Shares
at the time of exercise, together with any applicable Tax-Related Items (as
defined in section II.F below) withholding arising in connection with such
exercise. This Option shall be deemed to be exercised upon receipt by the
Company of a fully executed exercise notice or completion of such exercise
procedure, as the Administrator may determine in its sole discretion,
accompanied by such aggregate Exercise Price and any applicable Tax-Related
Items withholding.

 

2



--------------------------------------------------------------------------------

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes, the Exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

C.    Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of Participant:

1.    to the extent permitted by Applicable Law, by cash, check or cash
equivalent;

2.    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

3.    any other methods approved by the Administrator and permitted by
Applicable Laws.

D.    Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

E.    Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

F.    Tax Obligations.

Regardless of any action the Company or Participant’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding items related to
Participant’s participation in the Plan and legally applicable to Participant,
or deemed by the Company or the Employer to be an appropriate charge to
Participant even if technically due by the Company of the Employer (“Tax-Related
Items”), Participant hereby acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including, but not limited to, the grant,
vesting or exercise of the Option, the issuance of Shares pursuant to such
exercise, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax-Related Items or

 

3



--------------------------------------------------------------------------------

achieve a particular tax result. Further, if Participant has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, Participant shall pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or the Employer or their respective agents, in their sole discretion
and without any notice or authorization by Participant, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(1)    withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(2)    withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization without
further consent); or

(3)    withholding in Shares to be issued upon exercise of the Option.

Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes Participant is deemed to have been issued the full number of Exercised
Shares, notwithstanding that a number of the Exercised Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan. No fractional Shares will be
withheld or issued pursuant to the exercise of an Option and the issuance of
Shares thereunder. Finally, Participant shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of Participant’s participation in the
Plan or Participant’s purchase of Shares that cannot be satisfied by the means
previously described. Participant acknowledges and agrees that the Company may
refuse to honor the exercise and refuse to deliver Shares or the proceeds from
the sale of Shares if Participant fails to comply with Participant’s obligations
in connection with the Tax-Related Items as described in this section F.

G.    Acknowledgements.

1.      Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Participant has reviewed the
Plan (including any applicable appendixes or sub-plans thereunder) and this
Option Agreement in their entirety, has had an opportunity to

 

4



--------------------------------------------------------------------------------

obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option.
Participant further agrees to notify the Company upon any change in the
residence address in the Notice of Grant.

2.      The Company (and not the Employer) is granting the Option. The Company
will administer the Plan from outside Participant’s country of residence.

3.      The Plan is established voluntarily by the Company, is wholly
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time.

4.      The grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of options, even if Options have been granted repeatedly in the past.

5.      All decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company.

6.      The Option and the Shares subject to the Option are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which are outside the scope of
Participant’s employment or service contract, if any.

7.      The Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation.

8.      Although provided by the Company, the Option and the Shares subject to
the Option are not part of Participant’s normal or expected salary or
compensation for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long service awards, pension, retirement or welfare benefits,
or any other similar payments, and in no event should the Option be considered
as compensation for, or relating in any way to, past services for the Company,
the Employer or any Subsidiary.

9.      The Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary and the Company will not incur any liability of any kind to
Participant as a result of any change or amendment, or any cancellation, of the
Plan at any time.

10.    The future value of the underlying Shares is unknown and cannot be
predicted with certainty.

11.    If the underlying Shares do not increase in value, the Option will have
no value.

 

5



--------------------------------------------------------------------------------

12.    If Participant exercises his or her Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price.

13.    Participant has received the terms and conditions of this Option
Agreement and any other related communications in English, and Participant
consents to having received these documents in English. If Participant has
received this Option Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

14.    Participant is voluntarily participating in the Plan.

15.    No claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s status as a
Service Provider by the Company or the Employer (for any reason whatsoever and
whether or not in breach of any employment laws in the country where Participant
resides, even if otherwise applicable to Participant’s employment benefits from
the Employer, and/or whether later found to be invalid) and in consideration of
the grant of the option to which Participant is not otherwise entitled,
Participant irrevocably agrees (i) never to institute any claim against the
Company or the Employer, (ii) waive his or her ability, if any, to bring such a
claim, and (iii) release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction, then, by accepting this Option Agreement, Participant will be
deemed irrevocably to have agreed not to pursue such claim and have agreed to
execute any and all documents necessary to request dismissal or withdrawal of
such claims.

16.    In the event of termination of Participant’s status as a Service Provider
(whether or not in breach of any employment laws in the country where
Participant resides, even if otherwise applicable to Participant’s employment
benefits from the Employer, and/or whether later found to be invalid),
Participant’s right to vest in the Option under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law). Further, in the event of termination of Participant’s
status as a Service Provider (whether or not in breach of local labor laws),
Participant’s right to exercise the Option after termination of status as a
Service Provider will be measured by the date of termination of Participant’s
active employment and will not be extended by any notice period mandated under
local law. The Administrator shall have the exclusive discretion to determine
when Participant is no longer actively employed for purposes of his or her
Option grant (including whether Participant may still be considered actively
employed while on an approved leave of absence).

17.    The Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger or a Change in
Control.

H.    No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s

 

6



--------------------------------------------------------------------------------

acquisition or sale of the underlying Shares. Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.

I.      DATA PRIVACY.

By entering into this Option Agreement, and as a condition of the grant of the
Option, Participant explicitly and unambiguously consents to the collection,
use, and transfer, in electronic or other form, Participant’s personal data as
described in this Option Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and its Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to, name,
home address and telephone number, e-mail address, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any Subsidiary, details of
all Options or other entitlement to Shares awarded, canceled, exercised, vested,
unvested, or outstanding in Participant’s favor, for the exclusive purpose of
implementing, managing and administering the Plan (“Data”).

Participant further understands that Data will be transferred to the Company’s
Plan broker or such other stock plan service provider as may be selected by the
Company in the future which is assisting the Company with the implementation,
administration, and management of the Plan. Participant understands that data
recipients may be located in Participant’s country of residence or elsewhere,
such as the United States and that that country may have different data privacy
laws and protections than Participant’s country. Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
Participant authorizes the Company, the Plan broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing Participant’s participation in the Plan
to receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing Participant’s
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on Participant’s behalf, to a broker or third party with whom the Shares
acquired on exercise may be deposited.

Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Participant’s local human resources
representative, or if there is no local human resources representative, the
human resources department of the Company. Participant understands that refusal
or withdrawal of consent may affect Participant’s ability to participate in the
Plan. For more

 

7



--------------------------------------------------------------------------------

information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative, or if there is no local human
resources representative, the human resources department of the Company.

J.        Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.

This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of California. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Option Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

K.        NO GUARANTEE OF CONTINUED SERVICE.

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN ACTIVE SERVICE
PROVIDER AT THE WILL OF THE COMPANY OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN
OPTION OR PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH IN THE NOTICE OF GRANT DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S (OR PARENT’S OR SUBSIDIARY’S) RIGHT TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

8



--------------------------------------------------------------------------------

L.        Severability.

The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

M.        Electronic Delivery and Acceptance.

The Company may, in its sole discretion, decide to deliver any documents related
to Participant’s current or future participation in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

By Participant’s electronic signature and the electronic signature of the
Company’s representative, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Participant has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.

N.        Appendix.

Notwithstanding any provisions in this Option Agreement, the Option grant shall
be subject to any special terms and conditions set forth in any Appendix to this
Option Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable under Applicable Laws with regard to the issuance or sale of Shares or
facilitate the administration of the Plan. The Appendix constitutes part of this
Option Agreement.

O.        Imposition of Other Requirements.

The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable under
Applicable Laws with regard to the issuance or sale of Shares to facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

9



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT – INTERNATIONAL

APPENDIX A

DOLBY LABORATORIES, INC. 2005 STOCK PLAN

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country-specific terms and conditions that
apply to Participants resident in countries listed below. This Appendix is part
of the Option Agreement and contains terms and conditions material to
participation in the Plan. Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Option Agreement.

Argentina

No special provisions.

Canada

Method of Payment.

Notwithstanding section 7(d) of the Plan, Participant acknowledges that due to
regulatory requirements, Participant is prohibited from surrendering Shares that
Participant owns and from attesting to the ownership of Shares to pay the
Exercise Price and any Tax-Related Items under the Option.

Sale of Shares.

Participant acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through the designated broker appointed by the Company, provided
the sale of the Shares takes place outside of Canada through facilities of a
stock exchange on which the Shares are listed.

Consent to Receive Information in English for Quebec Employees.

Participant acknowledges that it is the express wish of the parties that this
Option Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be written in English.

Le participant reconnaît que c’est son souhait exprès d’avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

 

10



--------------------------------------------------------------------------------

Authorization to Release and Transfer Necessary Personal Information for Quebec
Employees.

The following provision supplements section II.I of the Option Agreement:

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent, Subsidiary or affiliate
and the Administrator of the Plan to disclose and discuss the Plan with their
advisors. Participant further authorizes the Company and any Parent, Subsidiary
or affiliate to record such information and to keep such information in
Participant’s employee file.

China

Method of Payment.

Notwithstanding anything in section II.C of the Option Agreement to the
contrary, Participant agrees to pay the Exercise Price and any Tax-Related Items
solely by means of a cashless sell-all method of exercise. To complete a
cashless sell-all exercise, Participant must provide irrevocable instructions to
the broker to: (i) sell all of the Shares to be issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items; and (iii) remit the balance in cash to Participant. Such
delivery of the sales proceeds shall be subject to any obligation to satisfy
Tax-Related Items. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. To the extent that regulatory requirements in China change,
Dolby reserves the right to permit Participant to exercise the Option and pay
the Exercise Price with cash, check, cash equivalent or cashless sell-to-cover
exercise.

Exchange Control Acknowledgment.

Participant understands and agrees that, pursuant to local exchange control
requirements, Participant will be required to repatriate the cash proceeds from
the immediate sale of Shares issued upon exercise to China. Participant
understands that, under local law, such repatriation of the cash proceeds may
need to be effected through a special exchange control account established by
the Company or one of its Subsidiaries and Participant hereby consents and
agrees that any proceeds from the sale of any Shares Participant acquires may be
transferred to such special account prior to being delivered to Participant. If
the proceeds from the sale of the Participant’s Shares are converted to local
currency, the Participant acknowledges that the Company is under no obligation
to secure any exchange conversion rate, and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. The Participant agrees to bear the risk of any exchange conversion
rate fluctuation between the date the RSUs vest and the date of conversion of
the proceeds from the sale of the Shares issued upon vesting to local currency.
Participant further agrees to comply with any other

 

11



--------------------------------------------------------------------------------

requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.

France

Consent to Receive Information in English.

By signing and returning this document providing for the terms and conditions of
Participant’s option grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Option Agreement) which were
provided in English language. Participant accepts the terms of those documents
accordingly.

En signant et renvoyant le présent document décrivant les termes et conditions
de l’attribution d’options, le participant confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan U.S. et ce contrat
d’options) qui ont été communiqués en langue anglaise. Le participant accepte
les termes en connaissance de cause.

Germany

No special provisions.

Hong Kong

Securities Law Notice.

Warning: The Option and Shares issued at exercise do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company, its Subsidiaries or affiliates. The Option Agreement, including
this Appendix, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Option is intended only for the personal use of each
eligible employee of the Employer, the Company or any Subsidiary or affiliate
and may not be distributed to any other person. If Participant is in any doubt
about any of the contents of the Option Agreement, including this Appendix, or
the Plan, Participant should obtain independent professional advice.

Participant agrees, and Participant’s heirs and assigns agree, not to sell any
Shares within six months of the date of grant.

Occupational Retirement Schemes Ordinance Alert.

The Company specifically intends that neither the Option nor the Plan will be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

 

12



--------------------------------------------------------------------------------

India

Method of Payment.

Notwithstanding section 7(d) of the Plan or sections II.B and II.C of the Option
Agreement, due to legal restrictions in India, Participant will not be permitted
to pay the Exercise Price and any Tax-Related Items by a partial cashless
exercise (also called a “sell to cover” exercise) such that a certain number of
Shares subject to the exercised Options are sold immediately upon exercise to
cover the aggregate Exercise Price, brokers’ fees and any Tax-Related Items and
the remaining Shares are delivered to Participant. The Company reserves the
right to provide Participant with this method of payment depending on the
development of local law.

Exchange Control Notification.

If Participant remits funds out of India to exercise this Option, it is
Participant’s responsibility to comply with applicable exchange control
requirements of the Reserve Bank of India. Regardless of the method of exercise
used to purchase the Shares, Participant understands that Participant must
repatriate any proceeds from the sale of Shares acquired under the Plan or the
receipt of any dividends to India within 90 days of receipt. Participant must
obtain a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposits the funds and must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

Japan

No special provisions.

Korea

No special provisions.

Netherlands

Consent to Comply with Dutch Securities Law.

Participant has been granted Options under the Plan, pursuant to which
Participant may acquire Shares. Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such Shares. In particular, Participant may be prohibited from
effecting certain share transactions if Participant has insider information
regarding the Company.

Below is a discussion of the applicable restrictions. Participant is advised to
read the discussion carefully to determine whether the insider rules apply to
Participant. If it is uncertain whether the insider rules apply, the Company
recommends that Participant consult with his or her personal legal advisor.
Please note that the Company cannot be held liable if Participant

 

13



--------------------------------------------------------------------------------

violates the Dutch insider rules. Participant is responsible for ensuring
compliance with these rules.

By entering into the Option Agreement and participating in the Plan, Participant
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

Prohibition Against Insider Trading.

Dutch securities laws prohibit insider trading. Under Article 5:56 of the Dutch
Financial Supervision Act, anyone who has “inside information” related to the
Company is prohibited from effectuating a transaction in securities in or from
the Netherlands. “Inside information” is knowledge of specific information
concerning the issuer to which the securities relate that is not public and
which, if published, would reasonably be expected to affect the Share price,
regardless of the actual effect on the price. The insider could be any employee
of the Company or its Dutch Subsidiary who has inside information as described
above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such inside information.

Poland

No special provisions.

Singapore

Securities Law Notice.

The Options are being granted pursuant to the “Qualifying Person” exemption
under section 273(1)(f) of the Singapore Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Participant should note
that such Option grant is subject to section 257 of the SFA and the Participant
will not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares in Singapore, or any offer of the Shares
underlying the Options unless such sale or offer in Singapore is made pursuant
to the exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA (Chapter 289, 2006 Ed.).

Director Reporting Notice.

If Participant is a director, associate director or shadow director of a
Singapore Subsidiary of the Company, as the terms are used in the Singapore
Companies Act (the “SCA”), Participant agrees to comply with notification
requirements under the SCA. Among these requirements is an obligation to notify
the Singapore Subsidiary in writing when Participant

 

14



--------------------------------------------------------------------------------

receives an interest (e.g., Options, Shares) in the Company or any related
companies (including when Participant sells Shares acquired through exercise of
the Option). In addition, Participant must notify the Singapore Subsidiary when
Participant sells or receives Shares of the Company or any related company
(including when Participant sells or receives Shares acquired under the Plan).
These notifications must be made within two days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of Participant’s interests in the Company or any related company
within two days of becoming a director.

Insider Trading Notice.

Participant should be aware of the Singaporean insider-trading rules, which may
impact Participant’s acquisition or disposal of Shares or rights to Shares under
the Plan. Under the Singaporean insider-trading rules, Participant is prohibited
from acquiring or selling Shares or rights to Shares (e.g., an Option under the
Plan) when Participant is in possession of information that is not generally
available and that Participant knows or should know will have a material effect
on the price of Shares once such information is generally available.

Spain

No Entitlement for Claims or Compensation.

The following provisions supplement section II.G of the Option Agreement:

By accepting the Option, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan document.

Participant understands and agrees that, as a condition of the grant of the
Option, termination of Participant’s status as a Service Provider for any reason
(including for the reasons listed below) prior to the vesting date will
automatically result in the loss of the unvested Options that may have been
granted to Participant. In particular, Participant understands and agrees that
any unvested Options shall be forfeited without entitlement to the underlying
Shares or to any amount as indemnification in the event of a termination of
status as a Service Provider, including, but not limited to: resignation,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.

Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant Options under the Plan to individuals who
may be Employees, Directors or Consultants throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any Options will not economically or otherwise bind the Company or any Parent,
Subsidiary or affiliate, including the Employer, on an ongoing basis, other than
as expressly set forth in the Option Agreement. Consequently, Participant

 

15



--------------------------------------------------------------------------------

understands that the Options are granted on the assumption and condition that
the Option shall not become part of any employment contract (whether with the
Company or any Parent, Subsidiary or affiliate, including the Employer) and
shall not be considered a mandatory benefit, salary for any purpose (including
severance compensation) or any other right whatsoever. Furthermore, Participant
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from the grant of the Option, which is gratuitous and
discretionary, since the future value of the Option and the underlying Shares is
unknown and unpredictable. Participant also understands that the grant of the
Option would not be made but for the assumptions and conditions set forth
hereinabove; thus, Participant understands, acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or any of the conditions
not be met for any reason, the Option and any right to the underlying Shares
shall be null and void.

Securities Law Notice.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the Option. No
public offering prospectus has been, nor will it be registered with the Comisión
Nacional del Mercado de Valores (Spanish Securities Exchange Commission)
(“CNMV”). Neither the Plan nor the Option Agreement constitute a public offering
prospectus and they have not been, nor will they be, registered with the CNMV.

Sweden

No special provisions.

Taiwan

No special provisions.

United Arab Emirates

Securities Law Notice.

This Option Agreement is intended for distribution only to Employees or former
Employees or close relatives of any such Employee for the purposes of an
employee compensation or reward scheme.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Option or this
Option Agreement. Neither the Ministry of Economy nor the Dubai Department of
Economic Development have approved this Option Agreement nor taken steps to
verify the information set out in it, and have no responsibility for it.

The securities to which this Option Agreement relates may be illiquid and/or
subject to restrictions on their resale. Prospective purchasers of the
securities offered should conduct their own due diligence on the securities.

 

16



--------------------------------------------------------------------------------

If Participant does not understand this Option Agreement, Participant should
consult an authorized financial adviser.

United Kingdom

Joint Election.

As a condition of the purchase of Shares under the Plan, Participant agrees to
accept any liability for secondary Class 1 NICs (“Employer NICs”) which may be
payable by the Company or the Employer with respect to the purchase of the
Shares or otherwise payable in connection with the right to acquire Shares. To
accomplish the foregoing, Participant agrees to execute a joint election with
the Company and/or the Employer (the “Election”), the form of such Election
being formally approved by HM Revenue and Customs (“HMRC”), and any other
consent or elections required to accomplish the transfer of the Employer NICs to
Participant. Participant further agrees to execute such other joint elections as
may be required between Participant and any successor to the Company and/or the
Employer. Participant agrees to enter into an Election prior to the exercise of
any Options. Participant further agrees that the Company and/or the Employer may
collect the Employer NICs by any of the means set forth in Section II.F of the
Option Agreement.

Tax Withholding Obligations.

The following supplements section II.F of the Option Agreement:

Participant shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HMRC with respect
to the event giving rise to the income tax (the “Taxable Event”) that cannot be
satisfied by the means described in Section II.F of the Option Agreement. If
payment or withholding of the income tax (including Employer NICs) due is not
made within ninety (90) days of the Taxable Event or such other period as
required under U.K. law (the “Due Date”), Participant agrees that the amount of
any uncollected income tax shall constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current HMRC Official Rate, it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in the Option Agreement. If Participant fails to
comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.

Notwithstanding the foregoing, if Participant is a director or executive officer
of Dolby (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant shall not be eligible for a loan
from the Company to cover Tax-Related Items. In the event that Participant is a
director or executive officer and Tax-Related Items are not collected from or
paid by Participant by the Due Date, the amount of any uncollected Tax-Related
Items may constitute a benefit to Participant on which additional income tax and
National Insurance Contributions may be payable. Participant will be responsible
for reporting

 

17



--------------------------------------------------------------------------------

and paying any income tax and National Insurance contributions (including the
Employer NICs) due on this additional benefit directly to HMRC under the
self-assessment regime.

 

18